DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 11-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shinoda (US 2003/0164791).
Claim 1, 11: Shinoda discloses a method and software for carrying out the method when executed by a processor (fig 9 elements 27, 26, 10, 9) comprising, by a computing system:

determining a configuration of a selected subset of the plurality of antenna elements satisfying the one or more transmission criteria (para 0029-0031, 0049, 0050);
configuring a switching network (fig 9 elements 6, 7, 10, para 0029-0031, 0049, 0050) to couple each antenna element of the selected subset of antenna elements to a corresponding receiving channel and a corresponding transmitting channel (para 0010- 0012, 0029-0031, 0049, 0050)  and
causing the radar system  to transmit and receive signals using the selected subset of antenna elements (para 0010- 0012, 0029-0031, 0049, 0050)  

Claim 2, 12: Shinoda discloses determining the configuration further comprises:
determining a scenario associated with the vehicle (para 0049, 0050); and
determining the one or more transmission criteria based on radar parameters associated with the scenario (para 0049, 0050); and
selecting the configuration of the subset of the plurality of antenna elements to at least meet the one or more transmission criteria (para 0049, 0050);

Claim 3, 13: Shinoda discloses the scenario is determined based on sensor data of the vehicle, global-positioning system (GPS) data, or map data (fig 7-9, para 0046- 0050);

Claim 4, 14: Shinoda discloses the radar parameters comprise an amount or range of the azimuth angle or elevation angle coverage to provide the field of view (FOV) or an amount of signal-to-noise ratio (SNR) of the signals (para 0010-0012, 0029-0031, 0049, 0050)  

Claim 5, 15: Shinoda discloses one or more of the one or more transmission criteria comprise a resolution of the azimuth angle or elevation angle within the FOV or a number of antenna elements to achieve a determined amount of SNR of the signals (para 0032)

Claim 6: Shinoda discloses determining the configuration further comprises selecting one or more antenna elements in at least one dimension of the plurality of antenna elements based on the one or more transmission criteria (para 0010- 0012, 0029-0031, 0049, 0050), wherein the plurality of the antenna elements is spatially distributed as a two-dimensional array (fig 13)

Claim 16: Shinoda discloses a radar system (abstract, para 10-12) comprising:
a plurality of antenna elements (fig 9 elements 1a-1j, 2a-2e, 3a-3e);;
a switching network coupled to the plurality of antenna elements, wherein the switching network is configured to couple a subset of the plurality of antenna elements to a corresponding receiving channel and a corresponding transmitting channel (fig 9 elements 6, 7, 10, para 0029-0031, 0049, 0050)
one or more processors coupled to the switching network (fig 9 elements 27, 26, 10, 9); and

determining one or more transmission criteria for a radar system (para 0029-0031, 0049, 0050), the radar system having a plurality of antenna elements (fig 9 elements 1a-1j, 2a-2e, 3a-3e);
determining a configuration of a selected subset of the plurality of antenna elements satisfying the one or more transmission criteria (para 0029-0031, 0049, 0050);
configuring a switching network (fig 9 elements 6, 7, 10, para 0029-0031, 0049, 0050) to couple each antenna element of the selected subset of antenna elements to a corresponding receiving channel and a corresponding transmitting channel (para 0010- 0012, 0029-0031, 0049, 0050); and
causing the radar system to transmit and receive signals using the selected subset of antenna elements (para 0010- 0012, 0029-0031, 0049, 0050)  

Claim 17: Shinoda discloses the processors are further operable to:
determining a scenario associated with the vehicle (para 0049, 0050); and
determining the one or more transmission criteria based on radar parameters associated with the scenario (para 0049, 0050); and
selecting the configuration of the subset of the plurality of antenna elements to at least meet the one or more transmission criteria (para 0049, 0050);

Claim 18: Shinoda discloses the scenario is determined based on sensor data of the vehicle, global-positioning system (GPS) data, or map data (fig 7-9, para 0046- 0050);

Claim 19: Shinoda discloses the radar parameters comprise an amount or range of the azimuth angle or elevation angle coverage to provide the field of view (FOV) or an amount of signal-to-noise ratio (SNR) of the signals  (para 0010- 0012, 0029-0031, 0049, 0050)  

Claim 20: Shinoda discloses one or more of the one or more transmission criteria comprise a resolution of the azimuth angle or elevation angle within the FOV or a number of antenna elements to achieve a determined amount of SNR of the signals (para 0032)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
s 7-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinoda (US 2003/0164791) as applied to claim 1 above, and further in view of Steinberg (US 5808962)
Claim 7: Shinoda does not disclose the plurality of antenna elements has a random spacing between each adjacent antenna element in at least one dimension.
Steinberg disclose an electromagnetic imaging system comprising a two-dimensional phased array (abstract, col 3 lines 19-35) wherein the antenna elements are arranged with a random spacing between each adjacent antenna element in at least one dimension (col 5 lines 6-18, col 10 lines 35-58)
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Steinberg, in order to reduce strong side lobe returns that would make target detection difficult (Steinberg col 5 lines 6-18, col 10 lines 35-58)

Claim 8: Shinoda does not disclose the random spacing is larger than a distance defined by a grating lobe of the plurality of antenna elements.
Steinberg disclose an electromagnetic imaging system comprising a two-dimensional phased array (abstract, col 3 lines 19-35) wherein the random spacing is larger than a distance defined by a grating lobe of the plurality of antenna elements (col 5 lines 6-18, col 10 lines 35-58)
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Steinberg, in order to reduce strong side lobe returns that would make target detection difficult (Steinberg col 5 lines 6-18, col 10 lines 35-58)

Claim 9: Shinoda does not disclose the random spacing is a function of a wavelength of a carrier frequency range of the radar system.
Steinberg disclose an electromagnetic imaging system comprising a two-dimensional phased array (abstract, col 3 lines 19-35) wherein the random spacing is a function of a wavelength of a carrier frequency range of the radar system (col 5 lines 6-18, col 10 lines 35-58)
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Steinberg, in order to reduce strong side lobe returns that would make target detection difficult (Steinberg col 5 lines 6-18, col 10 lines 35-58)

Claim 10: Shinoda does not disclose the selected subset of antenna elements comprises a plurality of groups of the subset of antenna elements that are separated by a distance larger than a grating lobe spacing of the radar system.
Steinberg disclose an electromagnetic imaging system comprising a two-dimensional phased array (abstract, col 3 lines 19-35) wherein the selected subset of antenna elements comprises a plurality of groups of the subset of antenna elements that are separated by a distance larger than a grating lobe spacing of the radar system (col 5 lines 6-18, col 10 lines 35-58)
It would have been obvious to modify the invention such that it comprised the above limitations, as taught by Steinberg, in order to reduce strong side lobe returns that would make target detection difficult (Steinberg col 5 lines 6-18, col 10 lines 35-58)

Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PETER M BYTHROW/Primary Examiner, Art Unit 3648